Citation Nr: 1001494	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the right knee, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for low 
back strain, currently rated as 20 percent disabling.  

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from October 1995 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Ft. Harrison, Montana.  

The issue of a TDIU is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Flexion of the right knee is limited to no less than 125 
degrees; there is no limitation of extension, and instability 
or subluxation has not been demonstrated.

2.  The Veteran's low back disability was not manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine; there were also no incapacitating episodes of 
intervertebral disc disease demonstrated during this time 
period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for low back strain have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in a September 2005 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate his claim.  The letter also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter also told him to 
submit relevant evidence in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
March 2006.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements; his ability to testify 
at a hearing if so desired; and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  

The Board notes that numerous treatment records and a VA 
examination were associated with the claims folder after the 
most recent supplemental statement case was issued in January 
2007.  The Veteran has submitted a waiver of review of 
original jurisdiction as it relates to this evidence.  The 
Veteran's representative also noted the waiver in his 
November 2009 written argument.  As such, the matter is now 
ready for appellate review.  

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Right Knee

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion. VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

At the time of a November 2005 VA examination, the Veteran 
reported that his right knee felt like it locked in the 
extended position.  He stated that this happened a couple of 
times per week.  He had a dull pain behind the patella.  This 
was made worse by standing, climbing, sitting, and driving 
for more than one half hour.  His knee did not give out.  He 
did not use wraps, supports, orthotics, etc.  The Veteran 
stated that he had to be careful with what he was doing and 
noted that this kept him from playing with the kids as much.  

Physical examination revealed there was no heat, swelling, 
redness, detectable effusion, or other deformity.  There was 
infero-patellar tenderness to palpation on the right.  There 
was also crepitus with flexion and/or extension, which 
worsened with repetition.  There was no anterior-posterior or 
lateral instability.  Flexion was to 140 degrees and 
extension was to 0 degrees.  He reported pain with squatting 
while weight bearing.  This increased with repetition.  The 
Veteran could flex completely but had difficulty coming to a 
stand from this position without the aid of a stationary 
object.  The examiner stated that there was some loss of 
range of motion for flexion only due to pain and weakness 
with repetition.  The examiner indicated that he was unable 
to quantify this in degrees of range of motion as that would 
require speculation.  

X-rays of the right knee failed to demonstrate any evidence 
of malalignment of the osseous structures.  There was no 
evidence of significant degenerative arthritis, erosive 
arthrititdes, acute fractures, or other bony abnormalities.  
The knee was found to be unremarkable.  

At the time of a July 2006 examination, the Veteran reported 
having intermittent pain which he rated as 2/10 that could 
flare to 6/7 out of 10.  The pain was described as pressure 
inside the joint and occurred three or four times per week.  
The Veteran could not identify the precipitating factors and 
used stretching to relieve the pain.  He denied surgery or 
dislocations.  He compensated for pain when climbing stairs 
by double stepping the stairs.  The Veteran's occupation was 
noted to be a truck driver.  He had lost his job as a 
customer service representative due to increased problems 
with pain, an inability to stand for long periods of time, 
and being able to only work two days per week.  

Physical examination revealed flexion from 0 to 130 degrees 
with extension to 0 degrees.  There was no objective evidence 
of painful motion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
The Veteran complained of pain on the lateral aspect of the 
patella after repetitive use.  Unusual shoe wear pattern did 
indicate abnormal weight bearing to the right leg.  The knee 
appeared normal and aligned.  Anterior and posterior drawer 
showed mild laxity.  Lachman's, patellar grind, and 
McMurray's tests were all negative.  There was no evidence of 
joint line tenderness.  

In his August 2006 notice of disagreement, the Veteran 
indicated that his right knee was very sore for three days 
after the evaluation from being twisted and pulled.  He 
stated that he had to adjust and compensate for stairs and 
steps several times per month because of pain and swelling in 
his knee.  

In his January 2007 substantive appeal, the Veteran reported 
that his right knee was always sore and that it now popped 
more often.  He noted that he could not keep it bent for very 
long or it really started to hurt.  He also indicated that he 
could not kneel on it anymore.  The Veteran stated that he 
had to continually straighten out his leg.  

At the time of a September 2008 VA examination, the Veteran 
reported intermittent stabbing knee pain which he rated as 5 
out of 10 that occurred once every two weeks and lasted about 
one or two days.  He also complained of feeling pressure 
under the knee cap.  The pain was most prominent on the left 
side of the knee.  The Veteran stated that he wore a brace on 
his knee when working.  He also noted using a cane for flare 
pain.  He indicated that the knee was aggravated by prolonged 
standing, walking, climbing stairs, and kneeling.  He denied 
the use of orthotic inserts in the shoes.  Other alleviating 
factors included elevating his legs.  The Veteran denied 
episodes of dislocation or recurrent subluxation.  The 
Veteran was able to perform all his activities of daily 
living.  He stated that he could not sit longer than 15 
minutes.  Walking was limited to about one mile.  He noted 
increased pain in his knee when lifting greater than 30 
pounds.  The Veteran denied any limitation when pushing or 
pulling or when working overhead.  He indicated that he was 
not able to climb up and down ladders because of knee pain.  
Sitting did not cause limitations but he was only able to 
drive for one-half hour before having to get out and stretch.  
The Veteran stated that he was no longer able to walk along 
the river banks to fly-fish.  He indicated he could not lift 
things over his head.  

Physical examination revealed that the knees appeared normal.  
The knee was stable to varus and valgus stress.  
Anterior/posterior drawer, Lachman's, McMurray's, and 
patellar grind tests were all negative.  There was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination with repetitive use.  There was also no 
evidence of leg length discrepancy.  Range of motion for the 
right knee was from 0 to 125 degrees.  The examiner stated 
there was no objective evidence to show any additional 
functional loss of range of motion due to pain, etc., beyond 
the measured and reported ranges.  There was objective 
evidence of painful motion and guarding of movement but no 
objective evidence of effusion, edema, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  The Veteran 
had no callosities or unusual wear pattern that would 
indicate abnormal weight bearing. 

The examiner rendered a diagnosis of retropatellar pain 
syndrome of the right knee.  He noted that the Veteran 
claimed a worsening of his condition.  The clinical evidence 
indicated decreased range of motion, painful motion, and 
guarding of movement.  There was no objective indication of 
pain, fatigue, weakness, lack of endurance, or incoordination 
further limiting the range of motion or function after 
repetitive use.  There was objective evidence that indicated 
the Veteran was limited with repetitive ladder climbing, 
squatting, kneeling, walking on uneven ground, and sitting.  

The Veteran has been found to have full extension at the time 
of each VA examination with no additional limitation of 
motion being found after repetitive use.  There was also no 
pain noted on range of motion testing.  As such, an increased 
or separate evaluation would not be warranted under 
Diagnostic Code 5261 for the right knee.

As it relates to flexion of the right knee, the Board notes 
that that at the time of the November 2005 VA examination, 
the Veteran was noted to have flexion to 140 degrees, and to 
130 degrees at the time of the July 2006 examination.  The 
Veteran was also noted to have flexion to no less than 125 
degrees at the time of his September 2008 VA examination.  
The examiner indicated that there was no additional loss of 
motion with repetitive use.  As such, based upon limitation 
of motion, no more than a 10 percent disability evaluation 
would be warranted.

The Veteran has reported instability and subluxation in his 
knee, but the VA examinations have yielded only one finding 
of instability.  The only finding was that of mild laxity on 
anterior/posterior drawer testing in July 2006.  All other 
findings with regard to laxity or instability have been 
normal.  Moreover, even at the time of the July 2006 
examination, the Veteran was noted to have normal findings 
with McMurray, Lachman's, and patellar grind testing.  Thus, 
a compensable disability evaluation under 5257 would not be 
warranted.  38 C.F.R. § 4.31 (2009).

Low Back

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.				
	100

Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis					
					20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............		
						60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months					10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

At the time of a November 2005 VA examination, the Veteran 
reported having constant back pain, which was a dull constant 
ache that he rated 4/5-10.  He noted that some days it hurt 
to breathe.  The pain was usually like this one to two days 
per week.  The Veteran noted having spasms in his mid and 
lower back.  He reported that almost anything irritated his 
back, including bending, lifting, and twisting.  The pain 
radiated to the left leg and he had pain in his hip.  He 
recently bought a new bed which minimally helped.  He used no 
back support at work and used pillows for support at night.  
He also used a heat pack two to three days per week and stood 
in a hot shower.  The Veteran stated that he was worn out at 
night as a result of the pain.  He could only stand for one-
half hour before the back pain would begin.  He had to 
frequently sit down at work and had missed approximately 
twenty days of work in the past year due to back pain.  He 
noted that there had been approximately a half a dozen days 
in the past year where he had to remain lying in bed all day.  

Physical examination revealed forward flexion from 0 to 70 
degrees, with pain reported at 50 degrees.  Extension was 
from 0 to 30 degrees with pain reported in the lower to mid 
back at endpoint.  Left lateral bending was from 0 to 25 
degrees, while right lateral bending was from 0 to 20 
degrees.  Left lateral rotation was from 0 to 25 degrees 
while right lateral rotation was to 35 degrees, with pain at 
the end point of each of these.  Examination of the 
thoracolumbar spine revealed no heat, redness, or deformity.  
There was tenderness to palpation directly over the spine at 
the L4 to S1 level.  

X-rays of the lumbar spine revealed normal findings with mild 
joint space narrowing at L5-S1.  X-rays of the thoracic spine 
revealed mild wedging of the lower thoracic spine and 
associated kyphosis.  This was not caused by or due to the 
prior service-connected soft tissue injury to the lumbar 
spine.  

At the time of a July 2006 examination, the Veteran reported 
having pain and stiffness in his back.  The pain was constant 
and he rated it at 5/10 up to 10/10.  Flares were due to 
usual and nonspecific movements or activities.  He denied 
being prescribed bedrest by a physician.  The Veteran had 
right hip pain but denied radiating pain into the legs, 
bilaterally.  Pain was severe enough at times to cause nausea 
and lightheadedness and this level of pain occurred 
approximately three times per week.  He was being treated 
with analgesics, anti-inflammatories, and muscle relaxers.  
The Veteran also treated his back problems with stretching 
exercises and a long hot shower in the morning.  He needed 
help getting his boots off and on and had to crawl out of bed 
at times.  This caused lack of sleep, depression, 
irritability, and overall decreased quality of lifestyle.  
The biggest factor was increased emotional distress due to an 
inability to be active with his children.  He had a history 
of some success with chiropractic care but could not afford 
the time off from work.  

Physical examination revealed an even gait.  The Veteran sat 
with unease during the interview, several times stretching 
and twisting his back for comfort.  The anterior iliac crests 
appeared aligned and posterior musculature appeared 
symmetrical.  Posture was erect and gait was even.  Curvature 
of the lumbar spine was normal.  Forward flexion was from 0 
to 80 degrees, extension was from 0 to 10 degrees, left and 
right lateral flexion were from 0 to 15 degrees, and left and 
right lateral rotation were from  0 to 10 degrees.  Pain was 
noted at the endpoint of each range of motion.  There was 
clinical evidence of firm muscle tone and no signs of atrophy 
in the buttocks.  There was also evidence of firm muscle tone 
in the hamstrings/quads with differing circumferential thigh 
measurements, right 51 cm vs. 49.5 cm on the left.  Straight 
leg raising was to 45 degrees with complaints of pain in the 
lower back at end of range of motion.  Hoover test was 
positive but Lasegue's and Kernig tests were negative.  There 
was no evidence of leg length discrepancy.  There was no 
clinical evidence of pain, radiating pain, fatigue, weakness, 
lack of endurance, or incoordination.  There was also no 
clinical evidence of muscle spasm or guarding or localized 
tenderness with preserved spinal contour and normal gait.  
There was no clinical evidence of additional limited joint 
function with repetitive use due to fatigue, weakness, lack 
of endurance, or incoordination.  

In his August 2006 notice of disagreement, the Veteran 
indicated that he had lost a lot of time from work over the 
past six years.  The Veteran stated that the back pain went 
from his lower back to his middle and upper back.  He 
indicated that his left leg had started to become numb.  It 
had put an extreme strain on his relationship with his family 
and severely affected his quality of life.  He stated that he 
could not go hunting, fishing, camping, hiking, horse riding, 
backpacking, work on his car, or play ball like he used to.  

In his January 2007 substantive appeal, the Veteran stated 
that his lower back continued to become more and more 
painful.  He noted that there were times when it felt like it 
was trying to give out.  He indicated that he did not enjoy 
life anymore.  

In a September 2007 treatment note, it was indicated that a 
recent MRI showed degenerative disease.  It also demonstrated 
that the nerve root on the left was affecting the nerve.  An 
epidural injection into the L5/S1 nerve root was recommended.  

At the time of a September 2008 VA examination, the Veteran 
complained of constant pain in the back that was described as 
a gnawing and at times stabbing pain rated as 5/10, which 
flared to 10/10 once per month, lasting three days.  The 
Veteran also complained of radiating pain that started in the 
left buttocks and traveled to the mid thigh most often, and 
on rare occasions to the mid of the left foot.  He rated the 
shooting pains as 4/10.  He denied the use of a back brace, 
but stated he used a cane on occasion, with flare pain, to 
ambulate.  Location of the back pain was at the waist line.  
Medication was helpful.  Other alleviating factors were 
stretching and heat packs.  The Veteran denied he was 
unsteady or that he had a history of falls.  He also denied 
using orthotic inserts.  He further denied having had any 
incapacitating episodes in the past 12 months where bed rest 
was prescribed by a physician.  The Veteran stated he was 
able to perform all his activities of daily living.  

The Veteran indicated that he felt like his back slipped and 
that he could not stand up straight.  He had a shuffling walk 
once a month that lasted for three days.  Standing was 
limited to 15 minutes with frequent sitting.  He could walk 
approximately one mile.  Lifting was limited to less than 50 
pounds, with repetitive lifting being limited to less than 20 
pounds.  There were no pushing or pulling limitations.  

Physical examination revealed forward flexion from 0 to 40 
degrees, extension from 0 to 10 degrees, left and right 
lateral flexion to 10 degrees, and left and right lateral 
rotation to 10 degrees.  The ranges of motion remained 
unchanged after a minimum of three repetitions.  There was 
evidence of painful motion as evidenced by facial grimace and 
guarding of movement.  There was also clinical evidence of 
firm muscle tone and no signs of atrophy of the buttocks or 
lower extremities.  

There was no objective evidence to show any additional 
functional loss of range of motion due to pain, etc., beyond 
the measured and reported ranges.  Patellar and Achilles 
reflexes were 2+ while Babinski and clones were negative, 
bilaterally.  Straight leg raising was to 70 degrees, 
bilaterally, with complaints of pain located in the lumbar 
spine with radiating pain down the left leg to behind the 
knee.  Hip abduction/adduction, iliopsoas flexion, knee 
flexion/extension, and ankle flexion/plantar flexion were all 
noted to be 5/5.  There was clinical evidence of painful 
motion, muscle spasm, radicular pain, and guarding of 
movement.  Pain was evidenced by facial grimace and guarding 
of movement.  There was no clinical evidence of fatigue, 
weakness, lack of endurance, or incoordination.  There was 
clinical evidence of muscle spasm and guarding without 
evidence of localized tenderness, abnormal spinal contour, or 
abnormal gait.  There was no clinical evidence of postural 
abnormalities, fixed deformity (ankylosis), or abnormality of 
musculature of the back.  There was also no clinical evidence 
of additional limited joint function with repetitive use due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.  

The examiner rendered a diagnosis of degenerative disc 
disease of the lumbar spine with secondary left leg 
radiculopathy.  He indicated that the clinical evidence 
revealed decreased range of motion, painful motion, muscle 
spasm, radicular pain to left posterior leg following 
sciatica nerve pathway, and guarding of movement.  There were 
no objective findings of pain, fatigue, weakness, lack of 
endurance or incoordination further limiting the range of 
motion after repetitive use.  There was objective evidence 
that the Veteran would be severely limited with repetitive 
bending, squatting, lifting, and carrying, likely pushing and 
polling, and prolonged walking, sitting, standing, and 
driving.  

The evidence above demonstrates that the Veteran was able to 
flex his spine to no less than 40 degrees, even with 
consideration of pain at the time of each VA examination and 
at the time of the July 2006 examination.  While the Veteran 
has reported missing many days of work as a result of his 
back problems, there has been no evidence of incapacitating 
episodes totaling 4 weeks over any 12 month period throughout 
the course of the appeal. The Veteran also reported not 
having had any physician prescribed bedrest in the past 12 
months at the time of his September 2008 VA examination.  As 
such, an increased evaluation would not be warranted.

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

With regard to neurological impairment, the Board notes 
service connection for left leg radiculopathy was granted in 
a June 2008 rating determination, with a 10 percent 
disability evaluation and an effective date of May 7, 2008, 
being assigned at that time.  The Veteran has not expressed 
disagreement with this assigned disability evaluation.  
Moreover, none of the VA examiners have reported findings 
which demonstrate more than mild neurological impairment.  
Thus, an increased evaluation would not be warranted even if 
the Veteran had appealed the assigned disability evaluation 
for left leg radiculopathy.  There have been no findings of 
any right lower extremity radiculopathy.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's low back and right knee disorders are 
manifested by pain and limitation of motion.  These symptoms 
are contemplated by the rating criteria.  Moreover, the 
Veteran has not been recently hospitalized for either of 
these disorders.  While the Veteran is currently unemployed, 
there have been no findings that his unemployability arises 
solely as a result of his low back and right knee disorders.  
As such, the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the right knee is denied.

An evaluation in excess of 20 percent for low back strain is 
denied.  


REMAND

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the veteran's 
service-connected disabilities have on his ability to work.  
38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Such an opinion has not been requested.

The Board further notes that subsequent to the January 2007 
supplemental statement of the case, two additional 
disabilities have been granted service connection; an 
acquired psychiatric disorder to include a mood disorder and 
left leg radiculopathy, both rated as 10 percent disabling.  

Based upon the upon additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s) to determine the impact of 
his service-connected disabilities on his 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner(s).  The 
examiners are requested to answer the 
following questions: Is it at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities preclude 
employment consistent with his education 
and occupational experience?  The 
examiners should provide a rationale for 
their opinions.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


